 



Exhibit 10.1



 

AGREEMENT TO MODIFY LOAN MAXIMUM LINE OF CREDIT AND CONSENT TO FCHS SECURED DEBT
ISSUANCE

 

WHEREAS, CT Capital, LTD (“CT”) entered into the Loan and Security Agreement,
dated June 13, 2013, with First Choice Medical Group of Brevard, LLC (“FCMG”)
pursuant to which CT made a loan available to FCMG with a maturity date of
December 31, 2016 (the “Loan”);

 

WHEREAS, FCMG is a wholly owned subsidiary of FCID Medical, Inc. (“FCID”) and
FCID is a wholly owned subsidiary of First Choice Healthcare Solutions, Inc.
(“FCHS”) and with FCID and FCMG, (the “Parties”);

 

WHEREAS, FCMG modified the annual interest rate on the Loan from 12% to 6% on
November 11, 2013;

 

WHEREAS, FCMG desires to modify the Maximum Line of Credit from $1,500,000 to
$2,000,000.

 

WHEREAS CT desires to modify the Maximum Line of Credit from $1,500,000 to
$2,000,000 and having (i) all other terms on the loan remain the same, and (ii)
consent to FCID and FCMG guaranteeing the Loan Transaction and consent to the
filing of UCC financing statements that list FCHS, FCMG and FCID as debtors as
required by the Loan Transaction;

 

NOW, THEREFORE, in consideration of the terms and conditions herein contained,
and for good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

1) The paragraph above are integral to this Agreement and are hereby
incorporated herein and made a part hereof.

 

2) CT agrees (i) to modify the Maximum Line of Credit from $1,500,000 to
$2,000,000, (ii) to consent to the Loan Transaction, (iii) to consent to FCID
and FCMG guaranteeing the Loan Transaction, such guarantee being subordinate in
priority to CT, and (iv) to consent to filing of UCC financing statements in the
respective states of incorporation or formation that list FCHS, FCMG and FCID as
debtors and perfect a security interest in assets of FCHS, FCMG and FCID, which
security interest is subordination in priority to CT.

 

3) FCMG agrees to modify the Maximum Line of Credit from $1,500,000 and
$2,000,000 and having (i) all other terms on the loan remain the same, including
but not limited to section 2.3.13, and (ii) consent to FCID and FCMG
guaranteeing the Loan Transaction and consent to the filing of UCC financial
statements that list FCHS, FCMG and FCID as debtors as required by the Loan
Transaction.

 

4) The Parties agree for the modification to be effective June 9, 2015.

 

Accepted and Agreed to:

 



CT CAPITAL, LTD.   FCID MEDICAL, INC.           /s/ Jeffrey Roschman   /s/
Christian Romandetti   By: Jeffrey Roschman   By: Christian C. Romandetti,
President                   FIRST CHOICE MEDICAL GROUP OF   FIRST CHOICE
HEALTHCARE SOLUTIONS, INC.   BREVARD, LLC               /s/ Kris Jones   /s/
Christian Romandetti   By: Kris Jones, Authorized Person   By. Christian C.
Romandetti, President  

 



 

